Citation Nr: 1732880	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-15 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

 2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by RO. 

The claim for a TDIU rating has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded VA examination for his service-connected PTSD in April 2013, and has alleged a worsening since that time. Because he is competent to report symptoms, new examination is necessary prior to appellate review. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by Veteran or the evidence. Remand is required for due process development of the claim prior to appellate disposition, including adjudication by the RO and a VA medical opinion. See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis). 

Accordingly, the case is REMANDED for the following action:

1. Provide appropriate VCAA notice with respect to the claim for a TDIU. Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other documents containing the necessary employment and education history.

2. Schedule the Veteran for a VA examination to evaluate the current severity and manifestations of his PTSD. The entire claims file should be made available to, and be reviewed by, the VA psychologist or psychiatrist. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail with a full description of the Veteran's PTSD, including the level of social and occupational impairment attributable to the Veteran's PTSD.

If the psychologist or psychiatrist is unable to render the requested opinion without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided. 

The examiner's attention is drawn to the following:

*VA examination report of August 2011 (including documentation that the Veteran had initial difficulty keeping jobs but eventually he went back to school, earned his degree and found employment as an accountant. He was gainfully employed for many years before retiring in 2000 given that he was eligible by age or duration of work.) 

*VA examination report of April 2013 (including documentation that the Veteran was employed with the State Department of Health where he worked for 25 years as an accountant before retiring in 2000. He also opened a horse boarding business that did well and lasted approximately 12 years until 2009. He has not been employed since 2009.) 

*Psychological assessment report of October 2013 (including documentation that the Veteran had some success as a college student and as a state employee. Additionally, his hobby was training and breaking horses but he sold the business and without work as a focus, no longer had a comping mechanism. In short, his psychological symptoms have intensified since he retired.)

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3. After completing all indicated development, readjudicate the claims, including the inferred claim for a total rating based on individual unemployability, in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

